Citation Nr: 0325032	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-04 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

When the veteran's case was before the Board in November 
2001, it was remanded to the RO for additional development.  
The case was returned to the Board in September 2003 for 
further appellate consideration.


REMAND

The veteran contends that he sustained an injury to his left 
knee during service and that since the time of the alleged 
injury he has experienced problems with his knee.  Service 
medical records reveal that the veteran was hospitalized from 
June to August 1967 for nonspecific synovitis of the left 
knee.  The knee was aspirated several times during that 
hospitalization.  

A VA medical examination in February 1998 disclosed 
osteoarthritis of the left knee.  However, the examiner did 
not provide an opinion regarding the etiology of the left 
knee arthritis.  

The veteran was afforded an additional examination in May 
2002.  The examiner noted that he found no evidence of trauma 
to the left knee in the veteran's records.  He stated that he 
could not directly link the veteran's in-service knee 
complaints to the development of arthritis.  He did not 
provide any other opinion regarding the etiology of the 
veteran's left knee disability.  Specifically, the examiner 
did not provide an opinion with regard to whether it is at 
least as likely as not that the veteran's current left knee 
disability is etiologically related to his active military 
service, as directed by the Board's November 2001 remand.  

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In light of these circumstances, the Board has determined 
that further development of the record is required prior to a 
final determination of the veteran's claim.  Accordingly, the 
case is REMANDED to the RO for the following action:

1.  The RO should obtain all pertinent 
records from the Richmond VA Medical 
Center for the period from March 2000 to 
the present.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's left knee 
disability.  The claims folders must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  

All indicated testing should be 
conducted, and a complete history should 
be elicited.

Based upon the review of the claims 
folders and the examination results, the 
examiner should provide an opinion with 
respect to each currently present left 
knee disorder as to whether it is at 
least as likely as not that the disorder 
is etiologically related to the veteran's 
active military service.  

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

3.  The RO should then undertake any 
other indicated development and then 
readjudicate the veteran's claim of 
entitlement to service connection for 
left knee disability in light of the 
evidence received since the issuance of 
the supplemental statement of the case in 
January 2003.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action.  The veteran need take no action 
until he is otherwise notified by the RO.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



